Citation Nr: 1425917	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  09-36 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left foot disability.


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to April 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that additional evidence has been associated with the Veteran's claims file after the issuance of the September 2009 Statement of the Case (SOC).  However, that evidence is either duplicative of other evidence already of record or is irrelevant to the issue decided below.  As such, and the Board will proceed with adjudication of the case.  See 38 C.F.R. § 20.1304.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran's left foot disability is not related to active service.


CONCLUSION OF LAW

The criteria for service connection for a left foot disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that he has tendonitis in his left foot as a result of twisting his left foot while playing basketball in service.  

Service treatment records confirm the Veteran's left foot was wrapped following a basketball injury in August 1972.  However, remaining service records are silent for any complaints or further treatment related to the left foot.  At the 1974 separation examination, the Veteran's lower extremities and feet were found to be clinically normal, and he denied any foot trouble on his 1974 Report of Medical History.

After service, an October 1999 VA general medical examination showed no gross abnormalities of the musculoskeletal system.  The Veteran had a normal gait, except for tilting his head to the side, and he could walk on his toes and heels.  He was diagnosed with a history of stroke with no objective residuals, general mild obtunding, and a history of daily vomiting without weight loss.  No foot disability was diagnosed.

The first objective indication of a left foot disability appeared in VA treatment records from 2006, over thirty years after the Veteran's separation from service.  Such a prolonged period without medical complaint after service can be considered, among other factors, in the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In 2006, the Veteran reported that his left heel pain began when he first starting working at Show Shoe, where he was responsible for lifting heavy boxes off cement floors.  The Veteran did not reference any in-service foot injury.  Similarly, in May 2008, the Veteran sought treatment for episodic left foot pain.  Not only did he fail to mention his in-service injury, but he specifically denied any past trauma.  The Veteran was provided a cam walker and boot, and his symptoms improved by June 2008.  Throughout seeking treatment for left foot pain, the Veteran did not reference his in-service injury.  Such histories reported by the Veteran for treatment purposes are of more probative value than more recent assertions and histories given for VA disability compensation purposes.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

Next, the Veteran was afforded a VA foot examination in August 2008.  The examiner diagnosed tendonitis of the left foot and found that there was "no evidence to support that the injury to the left foot that he had in the military service is contributing to or causing his present food conditions."  The examiner explained that the record did not reflect a recurrent or chronic left foot injury because the Veteran's symptoms started in the previous year or two.  The examiner also emphasized that the Veteran was vague as to when his injury began, and the Veteran denied having "chronic problems" with his foot over the years.  

The VA examiner based the aforementioned conclusion on a review of the claims file as well as a review of the Veteran's documented and reported history.  The examiner provided a conclusion with a supportive rationale, and the August 2008 VA medical opinion is therefore probative evidence against the Veteran's claim.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board acknowledges the Veteran's statements regarding the origin of his left foot disability.  Indeed, the Veteran is competent to describe symptoms he experienced, such as left foot pain, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, identifying a nexus to a persistent disability involves a complex medical issue that the Veteran is not competent to address.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Therefore, the most probative evidence of record does not reflect a nexus between an in-service incurrence and the Veteran's current left foot disability.  As such, the Board finds that a preponderance of the evidence is against the claim for service connection for a left foot disability, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by an August 2008 letter to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, private treatment records, lay statements, and a VA examination.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, the examiner considered the Veteran's reported and documented history in rendering his conclusions.  Moreover, the Veteran has not challenged the examination's adequacy or thoroughness, or the competency of the examiner.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).
ORDER

Entitlement to service connection for a left foot disability is denied. 



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


